EXAMINER'S AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David Nelson on 3/10/2022 and follow up call on 3/11/2022.

The application has been amended as follows: 
Claim 1. (Currently Amended) A cleaner, comprising: 
a cleaner main body; and 
a suction unit provided with a nozzle portion configured to receive air containing foreign substances on a floor into the cleaner main body, and a brush assembly detachably mounted on the nozzle portion, 
wherein the brush assembly includes: 
a frame coupled to the nozzle portion, the frame including an extending portion extending in a direction parallel to a brush rotation bar and spaced apart from the floor to form an opening between the floor and the extending portion, and support portions connected to two ends of the extending portion; 
the brush rotation bar accommodated in the frame and having at least one end portion rotatably supported on the frame; and 
a variable shutter rotatably mounted on the frame, 
wherein the variable shutter includes: 
a pressing portion provided behind a rotation axis of the brush rotation bar, wherein a lower end of the pressing portion protrudes toward the floor; and 

wherein a lower end of the shutter portion is positioned higher than the lower end of the pressing portion with respect to the floor, 
wherein the variable shutter is rotated about a same axis as the rotation axis of the brush rotation bar, and 
wherein, when the pressing portion is pressed by contacting the floor, the lower end of the pressing portion is received in the frame, and the shutter portion is rotated in a same direction as the brush rotation bar to partially close the opening between a front and a lower side of the brush rotation bar.

Claim 14. (Currently Amended) A cleaner, comprising: 
a main body; and 
a cleaning head having a roller to clean a surface; 
a frame received in the cleaning head and including: 
ends to rotatably receive the roller, and 
a bar that extends parallel to the roller and between the ends, the bar having an opening; and 
a shutter rotatably mounted on the frame and including: 
hinge plates rotatably coupled to the ends of the frame, 
a rear extension that is coupled to a first region of the hinge plates that is positioned rearward of a rotational axis of the roller, a lower end of the rear extension protruding toward the floor, and 
a front extension that extends parallel to the roller and is coupled to a second region of the hinge plates that is positioned between the bar and the rotational axis of the roller, 
wherein: 
the shutter is rotated about a same axis as the rotational axis of the roller, 
the rear extension is rotated in a same direction as a rotational direction of the roller and the lower end of the rear extension is received in the frame when the lower end of the rear extension is brought into contact with a cleaning surface, 
the hinge plates rotate in a first circumferential direction when the rear extension is rotated in the same direction as the rotational direction of the roller, and 
the front extension is rotated in the same direction as the rotational direction of the roller to partially close the opening when the hinge plates rotate in the first circumferential direction.

Reasons for Allowance
Claim(s) 1 & 14 is/are allowed.
The following is an Examiner’s statement of reasons for allowance: 
In independent claim(s) 1 none of the prior art references when cited separately or together discloses "a variable shutter rotatably mounted on the frame, wherein the variable shutter includes:  a pressing portion provided behind a rotation axis of the brush rotation bar, wherein a lower end of the pressing portion protrudes toward the floor; and a shutter portion provided in front of the rotation axis of the brush rotation bar and configured to close or open a part of the opening by a rotating thereof, wherein a lower end of the shutter portion is positioned higher than the lower end of the pressing portion with respect to the floor, wherein the variable shutter is rotated about a same axis as the rotation axis of the brush rotation bar, and wherein, when the pressing portion is pressed by contacting the floor, the lower end of the pressing portion is received in the frame, and the shutter portion is rotated in a same direction as the brush rotation bar to partially close the opening between a front and a lower side of the brush rotation bar" and all of the other claimed features set forth in the independent claims of the present invention to be patentable in view of the best prior art of record. Claim 14 contains the same or similar limitations.
Regarding claim(s) 1, the closest prior is art Steudtner et al. (EP 2116165 A2) but fails to disclose limitations listed above.
Claims 2-13 & 15-20 are considered allowable as a result of being dependent on an allowable independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON R MCCONNELL whose telephone number is (303)297-4608. The examiner can normally be reached Monday-Thursday 0700-1600 MST [0900-1800 EST] 2nd Friday 0700-1500 MST [0900-1700 EST].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M Kozak can be reached on (571) 270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON R MCCONNELL/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MICHAEL D JENNINGS/Primary Examiner, Art Unit 3723